Order entered October 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01387-CV

                           IN THE INTEREST OF E.A.E., A Child

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-30016-2009

                                            ORDER
       By letter dated October 15, 2013 the Collin County District Clerk notified the Court that

the clerk’s record in this case had not been filed because payment had not yet been received.

Our records show that appellant, who is pro se and incarcerated, filed a notice of appeal stating

that he is indigent. Accordingly, we ORDER the Collin County District Clerk to file the clerk’s

record within TEN DAYS of the date of this order. See TEX. R. APP. P. 20.1(a)(3).

       Further, the reporter’s record is overdue.

       This is a parental termination case. Thus, it is the responsibility of the court reporter to

prepare, certify, and timely file the reporter’s record, if any, and the trial court must direct the

court reporter to immediately commence the preparation of any reporter’s record. The trial court

must arrange for a substitute reporter if necessary. See TEX. R. APP. P. 28.4(b)(1).
       Therefore, we ORDER Niki Garcia, Official Court Reporter for the 366th Judicial

District Court, to file, within TEN DAYS of the date of this order, either (1) the reporter’s

record; or (2) written verification that no hearings were recorded.




                                                     /s/     ADA BROWN
                                                             JUSTICE